DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunbar (U.S. Patent No. 2,153,916).
Regarding Claim 1, Dunbar discloses a locking container lid (figure 1) with actuating handle, comprising: a container lid 12 (Figure 1) configured to be positioned on top of an accompanying container 10 (Figure 1); a locking mechanism 15 (figure 1) integral with the container lid, wherein the locking mechanism includes at least one locking member 15 (figure 1) that is biased to a locked position and moveable between the locked position and an unlocked position; an actuating system 18/19 (figure 1) that is integral with the container lid and includes at least a handle 18/19 (figure 1) that is biased to a handle locked position and moveable between the handle locked position and a handle unlocked position through an application of mechanical force (figure 1 and 3), wherein the actuating system is integral with the locking mechanism such that moving the handle to the handle unlocked position causes the at least one locking member to move to the unlocked position (figure 3); and wherein when the container lid and locking mechanism are configured such that when the container lid is placed on top of the accompanying container with the at least one locking member in the unlocked position (figure 3) and then the at least one locking member is allowed to move to the locked position (figure 1), the at least one locking member engages the accompanying container in a manner that secures the container lid to the accompanying container (figure 1).
Regarding Claim 4, Dunbar discloses a cable system 23 (Figure 1) integral with the actuating system and the locking mechanism, wherein the cable system is configured to transfer motion from the handle moving toward the handle unlocking direction to the at least one locking member in a manner that causes the at least one locking member to move toward the unlocked position (page 1, lines 20-33).
Regarding Claim 5, Dunbar discloses the container lid has a circular profile (Figure 2) and movement of the at least one locking member from the unlocked position to the locked position causes the at least one locking member to extend radially from the container lid (figure 1-3).
Regarding Claim 6, Dunbar discloses a locking container lid (figure 1) with actuating handle, comprising: a container lid 12 (figure 1) configured to be positioned on top of an accompanying container 10 (Figure 1); a locking mechanism 15 (figure 1) integral with the container lid, wherein the locking mechanism includes a pair of locking wings 15 (figure 1) that are biased to a locked position in which they extend from a portion of the container lid in opposite directions and moveable between the locked position and an unlocked position (figures 1-3); an actuating system 18/19 (figure 1) that is integral with the container lid and includes at least a handle 18/19 (figure 1) that is biased to a handle locked position and moveable between the handle 13Docket No. DIBA-02-NPAUtility Patent Applicationlocked position and a handle unlocked position through an application of mechanical force (figure 1 and 3), wherein the actuating system is integral with the locking mechanism such that moving the handle to the handle unlocked position causes the locking mechanism to move to the unlocked position (figure 3); and wherein when the container lid and locking mechanism are configured such that when the container lid is placed on top of the accompanying container with the locking mechanism in the unlocked position (figure 3) and then the locking mechanism is allowed to move to the locked position (figure 1), the locking mechanism engages the accompanying container in a manner that secures the container lid to the accompanying container (figure 1).
Regarding Claim 7, Dunbar discloses the locking wings are mirror image structures (figure 2).
Regarding Claim 11, Dunbar discloses a cable system 23 (figure 1) integral with the actuating system and the locking mechanism, wherein the cable system is configured to transfer motion from the handle moving toward the handle unlocking direction to the locking wings in a manner that causes the locking wings to move toward the unlocked position (page 1, lines 20-33).
Regarding Claim 12, Dunbar discloses the container lid has a circular profile (Figure 2) and movement of the locking wings from the unlocked position to the locked position causes the locking wings to extend radially from the container lid (Figure 1-3).
Regarding Claim 13, Dunbar discloses a locking container lid (Figure 1) with actuating handle for use with an accompanying container, comprising: a container lid 12 (figure 1) configured to be positioned on top of an accompanying container 10 (figure 1); a locking mechanism 15 (figure 1) integral with the container lid, wherein the locking mechanism includes at least one locking member 15 (figure 1) that is biased to a locked position and moveable between the locked position and an unlocked position (figure 1 and 3); an actuating system 18/19 (Figure 1) that is integral with the container lid and includes at least a handle 18/19 (figure 1) that is biased to a handle locked position and moveable between the handle locked position and a handle unlocked position through an application of mechanical force (Figure 1 and 3), wherein the actuating system is integral with the locking mechanism such that moving the handle to the handle unlocked position causes the at least one locking member to move to the unlocked position (figure 1 and 3); and 15Docket No. DIBA-02-NPAUtility Patent Applicationwherein when the container lid and locking mechanism are configured such that when the container lid is placed on top of the accompanying container with the at least one locking member in the unlocked position and then the at least one locking member is allowed to move to the locked position (figure 1), the at least one locking member engages the accompanying container in a manner that secures the container lid to the accompanying container (figure 1).
Regarding Claim 14, Dunbar discloses the container lid and the accompanying container each have a circular profile (figure 2); and movement of the at least one locking member from the unlocked position to the locked position while the container lid is placed on the accompanying container causes the at least one locking member to extend radially from the container lid into a locking slot adjacent to a rim on the accompanying container (figure 1-3).
Regarding Claim 20, Dunbar discloses a cable system 23 (Figure 1) integral with the actuating system and the locking mechanism, wherein the cable system is configured to transfer motion from the handle moving toward the handle unlocking direction to the at least one locking member in a manner that causes the at least one locking member to move toward the unlocked position (page 1, lines 20-33).
Claim(s) 1-3, 13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeb et al. (U.S. Pub. No. 2016/0159570).
Regarding Claim 1, Reeb et al. discloses a locking container lid 10 (figure 1) with actuating handle 22 (figure 1), comprising: a container lid 12 (Figure 1) configured to be positioned on top of an accompanying container (figure 1); a locking mechanism 26/28/30/32/24/36/38 (paragraph 33) integral with the container lid, wherein the locking mechanism includes at least one locking member that is biased to a locked position and moveable between the locked position and an unlocked position (paragraph 36); an actuating system that is integral with the container lid and includes at least a handle 22 (figure 1) that is biased to a handle locked position and moveable between the handle locked position and a handle unlocked position through an application of mechanical force (paragraph 36), wherein the actuating system is integral with the locking mechanism such that moving the handle to the handle unlocked position causes the at least one locking member to move to the unlocked position (paragraph 36); and wherein when the container lid and locking mechanism are configured such that when the container lid is placed on top of the accompanying container with the at least one locking member in the unlocked position and then the at least one locking member is allowed to move to the locked position(figure 1), the at least one locking member engages the accompanying container in a manner that secures the container lid to the accompanying container (figure 1; paragraph 36 and 44).
Regarding Claim 2, Reeb et al. discloses an alignment system 80/82/84/86 (figure 3) integral with the actuating system, wherein the 12Docket No. DIBA-02-NPAUtility Patent Applicationalignment system selectively prevents the handle from moving to the handle unlocked position (paragraph 44).
Regarding Claim 3, Reeb et al. discloses the alignment system prevents the handle from moving to the handle unlocked position unless the container lid is upright (paragraph 44).
Regarding Claim 13, Reeb et al. discloses a locking container lid with actuating handle for use with an accompanying container 10 (figure 1), comprising: a container lid 12 (figure 1) configured to be positioned on top of an accompanying container; a locking mechanism 26/28/30/32/24/36/38 (paragraph 33) integral with the container lid, wherein the locking mechanism includes at least one locking member that is biased to a locked position and moveable between the locked position and an unlocked position (paragraph 36); an actuating system that is integral with the container lid and includes at least a handle 22 (figure 1) that is biased to a handle locked position and moveable between the handle locked position and a handle unlocked position through an application of mechanical force (paragraph 36), wherein the actuating system is integral with the locking mechanism such that moving the handle to the handle unlocked position causes the at least one locking member to move to the unlocked position (paragraph 36); and 15Docket No. DIBA-02-NPAUtility Patent Applicationwherein when the container lid and locking mechanism are configured such that when the container lid is placed on top of the accompanying container with the at least one locking member in the unlocked position and then the at least one locking member is allowed to move to the locked position (figure 1), the at least one locking member engages the accompanying container in a manner that secures the container lid to the accompanying container (paragraph 36 and 44).
Regarding Claim 17, Reeb et al. discloses an alignment system 80/82/84/86 (Figure 3) integral with the actuating system, wherein the alignment system selectively prevents the handle from moving to the handle unlocked position (paragraph 44).
Regarding Claim 18, Reeb et al. discloses the alignment system prevents the handle from moving to the handle unlocked position unless the container lid is upright (paragraph 44).
Regarding Claim 19, Reeb et al. discloses the alignment system includes a free moving locking element 86 (Figure 3) that is adjacent to the handle and blocks the path of the handle moving to the handle unlocked position unless the container lid is upright (paragraph 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar (U.S. Patent No. 2,153,916).
Regarding Claim 15, Dunbar discloses the locking slot extends around the entire circumference of the accompanying container (under flange 11, figure 2); and the at least one locking member is defined by a pair of locking wings 15 (Figure 2).  Dunbar does not disclose the pair of locking wings that together engage more than half of the locking slot when the container lid is placed on the accompanying container and the locking wings are extended into the locking slot.  However, it would have been an obvious matter of design choice to have larger locking wings since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A)
Regarding Claim 16, Dunbar discloses the locking wings are mirror image structures (Figure 2).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar (U.S. Patent No. 2,153,916) in view of Reeb et al. (U.S. Pub. No. 2016/0159570).
Regarding Claim 8-10, Dunbar teaches all the limitations substantially as claimed except for an alignment system integral with the actuating system, wherein the alignment system selectively prevents the handle from moving to the handle unlocked position; the alignment system prevents the handle from moving to the handle unlocked position unless the container lid is upright and the alignment system includes a free moving locking element that is adjacent to the handle and blocks the path of the handle moving to the handle unlocked position unless the container lid is upright.  However, Reeb et al. teaches an alignment system 80/82/84/86 (figure 3) integral with the actuating system, wherein the alignment system selectively prevents the handle from moving to the handle unlocked position (paragraph 44); the alignment system prevents the handle from moving to the handle unlocked position unless the container lid is upright (paragraph 44) and the alignment system includes a free moving locking element 83 (Figure 3) that is adjacent to the handle and blocks the path of the handle moving to the handle unlocked position unless the container lid is upright (Figure 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunbar to include an alignment system, as taught by Reeb et al., in order to prevent accidental opening when tipped over.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,345,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent reads on the claims of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733